Citation Nr: 0947607	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for ear disability, 
including otitis media.

4.  Entitlement to service connection for left lung 
disability, including basilar atelectasis.

5.  Entitlement to service connection for disability 
exhibited by left-sided chest pain.

6.  Entitlement to service connection for seborrheic 
dermatitis.

7.  Entitlement to service connection for tinea pedis and 
cruris with nail involvement.

8.  Entitlement to service connection for tension headaches.

9.  Entitlement to service connection for hiatal hernia.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to an initial increased rating for 
mechanical low back pain with muscular spasm, currently 
evaluated as 10 percent disabling.

12.  Entitlement to an initial increased rating for bilateral 
shin splints, currently evaluated as 0 percent 
(noncompensable) disabling.

13.  Entitlement to an initial increased rating for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2002 to April 
2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision that, in 
pertinent part, denied service connection for history of 
bilateral ankle sprain, for history of suppurative otitis 
media, for left lung basilar atelectasis, for left-sided 
chest pain, for tension headaches, and for seborrheic 
dermatitis; and granted service connection for mechanical low 
back pain with muscular spasm and for bilateral shin splints, 
each evaluated as 0 percent (noncompensable) disabling.  

These matters also come to the Board on appeal from an August 
2007 rating decision that, in pertinent part, denied service 
connection for hiatal hernia and for hemorrhoids; and granted 
service connection for irritable bowel syndrome evaluated as 
10 percent disabling.  The Veteran timely appealed each 
denial of service connection, and appealed for increased 
initial disability ratings.

In August 2007, the RO increased the disability evaluation to 
10 percent for mechanical low back pain with muscular spasm, 
effective April 16, 2006.  Because higher evaluations are 
available for mechanical low back pain with muscular spasm, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was also developed on the matter of entitlement to 
an increased compensable evaluation for a chin scar.  
Following a grant of service connection and the assignment of 
a noncompensable evaluation, the Veteran filed a timely 
notice of disagreement and a statement of the case was 
issued.  However, the Veteran did not file an appeal.  See 
38 C.F.R. § 20.200 (2008) (An appeal consists of a timely 
filed notice of disagreement in writing and after a statement 
of the case has been furnished, a timely filed substantive 
appeal.).  

The issues of service connection for left lung disability, 
including basilar atelectasis, for disability exhibited by 
left-sided chest pain, and for hemorrhoids; and increased 
initial disability ratings for mechanical low back pain with 
muscular spasm, for bilateral shin splints, and for irritable 
bowel syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
has a right ankle disability. 

2.  There is no competent evidence that the Veteran currently 
has a left ankle disability. 

3.  There is no competent evidence that the Veteran currently 
has an ear disability, including otitis media and no link 
between any current ear infection and service.

4.  The evidence supports a link between the Veteran's 
current seborrheic dermatitis and the dandruff the Veteran 
exhibited in service.

5.  There is no competent evidence that the Veteran currently 
has tinea pedis and cruris with nail involvement. 

6.  The evidence supports a link between the Veteran's 
current tension headaches and the headaches the Veteran 
exhibited in service.

7.  The Veteran's hiatal hernia was first demonstrated after 
service and is not related to a disease or injury during 
active service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  A left ankle disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Chronic ear disability, including otitis media, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  Seborrheic dermatitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  Chronic tinea pedis and cruris with nail involvement was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

6.  Tension headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  Hiatal hernia was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through September 2006 and September 2007 letters, the RO 
notified the Veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the September 2007 letter, the RO specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with certain claims decided on 
appeal, reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his 
claimed hiatal hernia.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed hiatal hernia may be related to 
service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's enlistment examination note pectus excavatum (not 
considered disabling) and scoliosis.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

Here, the Veteran participated in combat and was awarded the 
Combat Action Badge.  In the case of a Veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

A.  Right and Left Ankle Disabilities

Service treatment records reflect that the Veteran "fell and 
rolled" his right ankle while running in October 2003.  He 
complained of swelling, pain with walking, and ecchymosis.  
Examination at that time revealed ecchymosis, swelling, 
tenderness, and decreased range of motion in planter and 
dorsiflexion.  The Veteran was given crutches and placed on 
light duty.  The assessment was right ankle sprain.  
Subsequent X-rays revealed no evidence of fracture, 
dislocation, or lesion.  No heel spur or arthritic change was 
seen.  

Regarding the Veteran's left ankle, service treatment records 
reflect that he complained of left ankle plain after a 20-
kilometer march in January 2004.  Examination revealed no 
obvious deformity.  There was tenderness.  The assessment was 
stress fracture, versus Grade II sprain of the left ankle.  
Subsequent X-rays revealed a normal left foot.

VA treatment records reflect that the Veteran complained of 
ankle pain in September 2006.  

In September 2007, Reservist J.G., a medic who had served 
with the Veteran in Afghanistan and Iraq, reported treating 
the Veteran on six or seven occasions for pain and 
inflammation due to swollen ankles.
 
During an October 2006 VA examination, the Veteran reported 
the injuries to his ankles in service.  Examination of 
bilateral ankles was normal in appearance.  Dorsiflexion was 
from 0 degrees to 20 degrees; plantar flexion was from 
0 degrees to 45 degrees.  The ankles were unremarkable; 
diagnoses were history of right ankle sprain and history of 
left ankle sprain.

The evidence in support of the Veteran's claims includes 
service treatment records and Reservist J.G.'s statement, 
showing treatment for a right ankle sprain and a left ankle 
stress fracture in service.

However, X-rays of each ankle since then have been reported 
as negative.  An examination in October 2006 was negative for 
abnormality.  The October 2006 examiner reviewed the entire 
record and concluded that the ankles were unremarkable.  
There is no objective evidence of either a right or left 
ankle disability.  The examiner's findings are consistent 
with other testing, showing a sprain of the right ankle and a 
stress fracture of the left ankle without dislocation in 
service.  As such, the Board finds a clear preponderance of 
the evidence is against a finding that the Veteran currently 
has a disability of either ankle.

B.  Ear Disability 

Service treatment records reflect that the Veteran complained 
of left ear pain and decreased hearing in March 2004.  
Examination was positive for a full, bulging left tympanic 
membrane.  The assessment was left suppurative otitis media.

During an October 2006 VA examination, the Veteran reported 
that he developed an ear infection in service.  Since then, 
the Veteran has noticed near constant drainage with copius 
amounts of wax in his left ear.  The Veteran reported no 
dizziness.  Examination of the external canal and tympanic 
membrane of each ear was normal.  There was no discharge, and 
his hearing was grossly normal.  The diagnosis was history of 
suppurative otitis media.  

Examination of the Veteran's ears in December 2006 show that 
the canals were clear and without wax or effusion of any 
kind.  There was no drainage or infection.  No disability of 
either ear was found.

In September 2007, Reservist J.G., a medic who had served 
with the Veteran in Afghanistan and Iraq, reported that the 
Veteran had problems with his ears in service.

Here again, the October 2006 and December 2006 examiners had 
reviewed the Veteran's claims file, but there was no 
objective evidence on either occasion of suppurative otitis 
media.

While the Veteran reportedly experiences drainage and 
excessive wax in his ears, there is no competent medical 
opinion of record that links any disability of either ear 
with injury or disease in service-to include otitis media.  
The subjective symptoms have not been associated to any 
chronic pathology.  

Neither the Veteran nor his representative presented or 
alluded to the existence of any medical opinion (i.e., one 
that would support the Veteran's assertions as to a nexus 
between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's September 2006 letter.

Under these circumstances, the claim for service connection 
for suppurative otitis media must be denied.  



C.  Seborrheic Dermatitis

Service treatment records contain neither manifestations nor 
complaints, nor findings of either dandruff or seborrheic 
dermatitis.

During a December 2006 VA examination, the Veteran reported 
that he began to get a dandruff problem in service in 2004.  
He tried several remedies but nothing helped.  The Veteran 
reported having no symptoms with it, and that the dandruff 
was not debilitating.  Examination of the Veteran's scalp 
showed very little in the way of dandruff presently, although 
the Veteran had recently shampooed his hair.  The diagnosis 
was seborrheic dermatitis of the scalp.

VA treatment records, dated in April 2007, include an 
assessment of seborrheic dermatitis, dandruff; a medicated 
shampoo was prescribed.

In September 2007, Reservist J.G., a medic who had served 
with the Veteran in Afghanistan and Iraq, reported that the 
Veteran had showed him his dandruff.  Reservist J.G. 
described the Veteran's dandruff as "snowing from his 
head."

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

In this case, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Here, the competent evidence of record reflects that the 
Veteran experienced dandruff during service, and reflects a 
continuity of dandruff post-service.  The Board also finds 
that Reservist J.G.'s statement-implicitly rather than 
explicitly-tends to show a causal nexus between the 
Veteran's current seborrheic dermatitis and dandruff in 
service.  See Hodges v. West, 13 Vet. App. 287, as amended 
(2000).

Accordingly, service connection is warranted for seborrheic 
dermatitis.  In reaching this decision, the Board has 
extended the benefit of the doubt to the Veteran.  
38 U.S.C.A. § 5107.

D.  Tinea Pedis and Cruris with Nail Involvement

Service treatment records contain neither manifestations nor 
complaints, nor findings of either tinea pedis or tinea 
cruris with nail involvement.

During a December 2006 VA examination, the Veteran reported 
being bothered with tinea pedis and tinea cruris in service 
in 2004.  He reported tinea pedis as a constant problem then, 
but now it was only intermittent.  Current symptoms include 
itching and bad odor; it was not debilitating.  Examination 
revealed no active tinea pedis or tinea cruris at the present 
time.  The diagnosis was history of tinea pedis and tinea 
cruris.

In September 2007, Reservist J.G., a medic who had served 
with the Veteran in Afghanistan and Iraq, reported that the 
Veteran had showed him his feet in service, which had been 
"badly taken over with athlete's foot."  The Veteran was 
given foot powder, and was told to change his socks at least 
twice a day.  Reservist J.G. noted that the symptoms calmed, 
but did not stop all together.

The evidence in support of the Veteran's claim includes 
Reservist J.G.'s statement, showing treatment for athlete's 
foot in service.

However, the December 2006 examiner reviewed the entire 
record, and found no objective evidence of current tinea 
pedis and cruris with nail involvement.  As such, the Board 
finds a clear preponderance of the evidence is against a 
finding that the Veteran currently has tinea pedis and cruris 
with nail involvement.

E.  Tension Headaches

Service treatment records contain neither manifestations nor 
complaints, nor findings of either headaches or tension 
headaches.

During an October 2006 VA examination, the Veteran reported 
that he developed headaches while in service, but could not 
identify a trigger.  He reported having bi-temporal headaches 
two or three times weekly, and lasting four hours.  The 
examiner diagnosed tension headaches.

In September 2007, Reservist J.G., a medic who had served 
with the Veteran in Afghanistan and Iraq, reported that he 
gave the Veteran medication for headaches in service.

As noted above, the Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).

Considering the nature of the disability, the lay statements 
of the Veteran, the post-service continuity of 
symptomatology, and the current diagnosis; and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's current tension headaches had their onset in 
service.  See Hodges v. West, 13 Vet. App. 287, as amended 
(2000).

F.  Hiatal Hernia

Service treatment records contain neither complaints nor 
findings of hiatal hernia.  Hiatal hernia was not found in 
service.

The post-service treatment records, dated in May 2007, 
include a diagnosis of hiatal hernia.  There have been no 
reports of symptomatology between the time of service, and 
these initial findings.  

Notwithstanding that a VA physician diagnosed a hiatal hernia 
post-service in May 2007, there were no manifestations of 
pertinent disability in service and the competent evidence 
fails to establish a continuity of symptomotology of hiatal 
hernia following military service.

While the Veteran contends that the disability had its onset 
in service, there is no competent evidence linking hiatal 
hernia with injury or disease in service, and no competent 
evidence establishing the onset of the disability in service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of 
hiatal hernia in service or until the second post-service 
year, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for hiatal hernia.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for chronic ear disability is denied.

Service connection for seborrheic dermatitis is granted.

Service connection for tinea pedis and cruris with nail 
involvement is denied.

Service connection for tension headaches is granted.

Service connection for hiatal hernia is denied.




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Left Lung Disability and Disability Exhibited by Left-Sided 
Chest Pain 

Service treatment records of the Veteran's enlistment 
examination noted pectus excavatum, which was not considered 
disabling at the time.  

Service treatment records also reflect complaints of cramps 
under the left breast, worse with inspiration, in June 2005.  
Pluritis was suspected, and medications were prescribed.  
Further testing revealed mild bibasilar atelectasis, and 
small left pleural effusion in December 2006.  
Hypoventilation of the lungs was also noted.

During the December 2006 VA examination, the Veteran reported 
that he continued to have left anterior chest pain, occurring 
about once a week and lasting from two hours to two days.  On 
examination, the lungs were clear to auscultation.  There 
were no crackling rales, friction rubs, or other signs of 
aelectasis.  Pulmonary function testing in January 2007 was 
normal.  Chest X-rays revealed some fibrotic density in the 
right infrahilar area, suggestive of some scarring and 
pleural adhesion.  Follow-up study for confirmation was 
indicated.  Records show continuing complaints of chest pain 
in 2007.

The Board notes that the December 2006 examiner did not 
address whether the Veteran's pre-existing pectus excavatum 
was aggravated during the Veteran's active service; or 
whether the Veteran has a lung disability that either had its 
onset during service or is related to his active service-to 
specifically include in-service cramps, mild bibasilar 
atelectasis, and small left pleural effusion as noted in 
service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2009).

Under these circumstances, the Board finds that an 
examination is needed to resolve these matters on appeal.  

Hemorrhoids

The Veteran contends that service connection for hemorrhoids 
is warranted on the basis that his internal hemorrhoids are 
proximately due to or a result of his service-connected 
irritable bowel syndrome.  VA treatment records first 
document internal hemorrhoids in May and June 2007.

In September 2007, Reservist J.G., a medic who had served 
with the Veteran in Afghanistan and Iraq, reported that the 
Veteran complained of having diarrhea often in service.  The 
Veteran was given normal saline to help rehydrate.  Reservist 
J.G. noted that reoccurrences of diarrhea increased 
drastically over time.

Service connection is in effect for irritable bowel syndrome, 
currently rated as 10 percent disabling since April 2006.  
The Veteran last underwent a VA general medical examination 
in December 2006; that examination contains no medical 
opinion, however, regarding the relationship, if any, between 
the Veteran's service-connected irritable bowel syndrome and 
his internal hemorrhoids.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Increased Initial Disability Ratings

The Veteran contends that each of the service-connected 
disabilities is more severe than currently rated, and 
warrants a higher initial disability rating.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Regarding his service-connected mechanical low back pain with 
muscular spasm, the report of VA examination in October 2006 
reflects that the Veteran had full range of motion of the 
lumbar spine and no muscle spasm or deformity.  Since then, 
records show that the Veteran's back has been somewhat stiff, 
with about 80 percent range of motion, and include 
assessments of lumbosacral strain and lumbar instability.

Regarding his bilateral shin splints, the report of VA 
examination in October 2006 shows that the Veteran's 
bilateral tibia/fibula and ankles were unremarkable.  That 
examination does not indicate whether there was any bilateral 
knee impairment.  Moreover, 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 concerns the evaluation of a single extremity.  
Thus, separate evaluations should be assigned for right and 
left shin splints.

Regarding his service-connected irritable bowel syndrome, the 
report of VA examination in December 2006 reflects that the 
Veteran was having problems with diarrhea at least 4 or 5 
times a week; and that he did not take anything for 
treatment.  Since then, the Veteran has begun taking 
medications and has reported alternating diarrhea and 
constipation.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current lung disability.  
For each disability found, the examiner 
should opine whether it had its onset or 
underwent a permanent increase in 
severity during active service from April 
2002 to April 2006, or within the first 
post-service year; or is otherwise 
related to service-to specifically 
include in-service cramps, mild bibasilar 
atelectasis, and small left pleural 
effusion as noted in service treatment 
records.  If a permanent increase is 
found, the specific measurable degree of 
disability due to active service should 
be specified.  
The examiner should reconcile any opinion 
with the service treatment records, and 
the December 2006 VA examination report.    

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the 
claims file.

2.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of hemorrhoids, and to 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that the 
Veteran's hemorrhoids either had 
their onset in service, or are the 
result of disease or injury incurred 
or aggravated during service, to 
specifically include the in-service 
bouts of diarrhea as documented in 
the claims file by Reservist J.G. in 
September 2007; or

(b)  whether it is at least as 
likely as not that the Veteran's 
service-connected irritable bowel 
syndrome caused or increased the 
Veteran's hemorrhoids.  If it 
increased pathology, the measurable 
degree of disability due to 
irritable bowel syndrome should be 
specified. 

The examiner should provide a rationale 
for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

3.  Afford the Veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service-connected mechanical low back 
pain with muscular spasm.  All 
appropriate tests, including X-rays, 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the examination report 
should note review of the file.  

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's mechanical low back pain with 
muscular spasm.  The examiner should 
specify the nerves involved, note whether 
there is associated atrophy, or weakness, 
and express an opinion as to the severity 
of the disability for each nerve 
involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

4.  Afford the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected shin splints.  All 
appropriate tests should be conducted.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and the 
examination report should note review of 
the file.  

The examiner should render findings as to 
the nature, frequency, and severity of 
the Veteran's shin splints for each lower 
extremity-to specifically include 
whether there are symptoms of slight, 
moderate, or marked knee or ankle 
disability of each lower extremity.

5.  Afford the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected irritable bowel 
syndrome.  All appropriate tests should 
be conducted.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, 
and the examination report should note 
review of the file.  

The examiner should render findings as to 
the nature, frequency, and severity of 
the Veteran's symptoms of irritable bowel 
syndrome-to specifically include whether 
symptoms are mild (disturbances of bowel 
function with occasional episodes of 
abdominal distress); moderate (frequent 
episodes of bowel disturbance with 
abdominal distress); or severe (diarrhea, 
or alternating diarrhea and constipation, 
with more or less constant abdominal 
distress).

6.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal-taken into consideration all 
applicable rating criteria, and staged 
ratings pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefits 
sought are not fully granted, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before the claims 
file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


